DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 5 and 6 are objected to because of the following informalities:  With respect to claim 5, the term “processing” in lines 9, 12, 14, 17, 21, appears to be in the wrong verb tense. It appears is should be process.  Appropriate correction is required.
With respect to claim 6, the term “processing” in lines 4, 7, and 9 (the second “processing”), appears to be in the wrong verb tense. It appears is should be process.  Appropriate correction is required.
With respect claim 6 (line 7), there appears to be several “processing results.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: information processing means in claim 1 and 5. Such claim limitation(s) is/are: communication means in claim 3 and 4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3 and 4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicant has not pointed out where claim is supported, nor does there appear to be a written description of the claim limitation ‘communication means’ in the application as filed”. Examiners best guess as to what the communication means is if from page 12 of the specification where is states, “Moreover, the computer 14 distributes the threat information and the degree of threat (degree of hazard) 20stored in the storage 15 from the communication device 16 to a server, etc. of a weather center, for example, via the network (S6)”. The communications means is a network or a bus based on examiners best guess. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear what a “communications means” is since it is not supported by the specification. The communications means is a network or a bus based on examiners best guess.
With respect claim 6 (line 7), there appears to be several “processing result” in the claim. It appears the term processing should be deleted.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to mathematical concept without significantly more. The claim(s) recite(s) (claim 1 and 5) generating observation data related to a weather phenomenon by processing a radar signal, processing observation data, executing recognition processing to recognize a rain area which arises as the weather phenomenon, based on the observation data, generating threat information for calculating a degree of threat of severe rain to a target point, based on a recognition result of the recognition processing, specifying a predetermined function for calculating the degree of threat, applying the threat information as a parameter to the function, and calculating the degree of threat, calculating, as the threat information, a distance from a rain area of the severe rain to the target point, indexed data indicating a state of the rain area approaching the target point, data indicating a size of the rain area, and a growth-and-decay state of the rain area, (claim 2 and 6) executing identification processing to identify a situation change of a rain area, based on the recognition result of the recognition processing; 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because (claim 3) distributing the threat information generated by the information processing means and (claim 4) distributing the threat information generated by the information processing means are merely insignificant post solution activity. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the communications means is merely a data network that the data is transmitted by. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because process a radar signal received by an antenna does not positively recite the antenna being in the claim but merely a representation of how the data was gathered. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because a weather radar apparatus is merely the preamble and the body of the claim recites a means for language which are just processors or computers.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kauffman et al (US 20100245165). Kauffman teaches (claim 1 and 5) weather radar apparatus (para 13, “an onboard weather radar system”) comprising: means for generating observation data related to a weather phenomenon by processing a radar signal received by an antenna (para 13, “determines reflectivity information from the received detected radar returns, retrieves a selected weather model from the plurality of weather models” and “predicts a characteristic of the weather based upon comparison of the weather”); and information processing means for processing the observation data (para 13, “The processing system determines reflectivity information”); the information processing means (para 13, “The processing system determines reflectivity information”), including: means for executing recognition processing to recognize a rain area which arises as the weather phenomenon, based on the observation data (para 13, “The selected weather model is defined by at least one weather modeling algorithm” and para 30” It is appreciated that the various weather models 204 may correspond to many different types of weather (lightning storms, rain clouds, hurricanes, tornadoes, non-convective weather, convective weather, etc.)”); means for generating threat information for calculating a degree of threat of severe rain to a target point, based on a recognition result of the recognition processing (para 13, “determines if the predicted characteristic is potentially hazardous to the airborne aircraft” and para 63 “embodiments of the dynamic weather model system 200 are able to predict the presence of dangerous conditions such as hail, lightning ; means for specifying a predetermined function for calculating the degree of threat, applying the threat information as a parameter to the function, and calculating the degree of threat (para 85, “the turbulence region icon 112 is displayed as a relatively light-shaded icon to indicate that the turbulence region 112 is not particularly severe, and is therefore predicted to be non-hazardous. In contrast, the turbulence region 114 is predicted to have a relatively high intensity that may pose a potential hazard to the aircraft”); and means for calculating, as the threat information, a distance from a rain area of the severe rain to the target point (para 24), indexed data indicating a state of the rain area approaching the target point (para 33, “the weather models 204 may additionally, or alternatively, correspond to geography. That is, a particular weather model may correspond to a geographic location where the modeled weather is likely to be encountered by the airborne aircraft”, data indicating a size of the rain area (para 25), and a growth-and-decay state of the rain area (para 32, “turbulence, precipitation, growth rates, speed and/or direction movement”), (claim 5) a severe rain prediction method to be applied to a weather radar (para 85, detecting storm cells), (claim 2 and 6) the information processing means includes: means for executing identification processing to identify a situation change of a rain area, based on the recognition result of the recognition processing (para 42, “Other algorithms model temporal changes in a variable parameter range 234 as a function of time. For example, if a storm cell is modeled as growing at some particular rate, then one or more of the variable parameter ranges 234 will change as a function of time”); and means for generating the threat information, based on the recognition result of the recognition processing and an identification one or more weather hazards may be predicted based upon from the results of the weather analysis. Accordingly, appropriate warnings or advisories may then be devised to indicate the predicted weather hazard”), (claim 3) communication means for distributing the threat information generated by the information processing means (para 73, “The displayable image is communicated to the display system 314 and is presented on the display”), (claim 4) communication means for distributing the threat information generated by the information processing means (para 73, “The displayable image is communicated to the display system 314 and is presented on the display”).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A BRAINARD whose telephone number is (571)272-2132.  The examiner can normally be reached on Monday - Friday 7:00 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 


TIMOTHY A. BRAINARD
Primary Examiner
Art Unit 3648



/TIMOTHY A BRAINARD/            Primary Examiner, Art Unit 3648